

115 HR 2660 IH: Assigning Proper Placement of Executive Action Lawsuits Act
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2660IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Mr. Palmer (for himself, Mr. Babin, Mr. Banks of Indiana, Mr. Biggs, Mr. Brat, Mr. Brooks of Alabama, Mr. Hudson, Mr. Westerman, Mr. Bishop of Michigan, and Mr. Davidson) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to provide exclusive original jurisdiction to the United States District Court for the District of Columbia of certain cases relating to the powers of the Executive, and for other purposes. 
1.Short titleThis Act may be cited as the Assigning Proper Placement of Executive Action Lawsuits Act or the APPEAL Act. 2.Exclusive original jurisdiction over certain cases (a)In generalChapter 85 of title 28, United States Code, is amended by adding at the end the following: 
 
1370.Claims relating to certain actions of the executive.The United States District Court for the District of Columbia shall have exclusive original jurisdiction to hear and determine any claim that arises in a case or controversy as to an Executive order, action, or memorandum.. (b)Clerical amendmentThe table of sections at the beginning of chapter 85 of title 28, United States Code, is amended by adding at the end the following new item: 
 
 
1370. Claims relating to certain actions of the executive..  
